 


114 HR 1577 IH: Fannie Mae and Freddie Mac Transparency Act of 2015
U.S. House of Representatives
2015-03-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1577 
IN THE HOUSE OF REPRESENTATIVES 
 
March 24, 2015 
Mr. Chaffetz introduced the following bill; which was referred to the Committee on Financial Services
 
A BILL 
To require additional entities to be subject to the requirements of section 552 of title 5, United States Code (commonly referred to as the Freedom of Information Act), and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Fannie Mae and Freddie Mac Transparency Act of 2015. 2.Applicability of FOIANotwithstanding section 551 of title 5, United States Code, during any period that the Federal National Mortgage Association or the Federal Home Loan Mortgage Corporation is under conservatorship or receivership pursuant to section 1367 of the Federal Housing Enterprises Financial Safety and Soundness Act of 1992 (12 U.S.C. 4617), such enterprise shall be considered to be an agency for purposes of section 552 of such title.   
 
